UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6583


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DONALD TERRELL WASHINGTON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:06-cr-00022-GMG-1)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Terrell Washington, Appellant Pro Se. Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald    Terrell    Washington        appeals    the     district   court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion

for sentence reduction.          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the   district    court.          United    States    v.     Washington,    No.

3:06-cr-00022-GMG-1 (N.D.W. Va. Apr. 7, 2015).                   We dispense with

oral    argument    because      the    facts    and    legal     contentions    are

adequately      presented   in    the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2